Citation Nr: 0514996	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  93-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for alcoholism as 
secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1984 to August 
1985.  There is an additional three months of active service 
from May to September 1980, which has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May and June 
1992 by the Department of Veterans Affairs (VA) regional 
office (RO) in Lexington, Kentucky.

The Board initially reviewed this appeal in November 1994, at 
which time, the Board determined that service connection for 
a psychiatric disability was not well grounded and the laws 
and regulations precluded entitlement to service connection 
for alcoholism as secondary to a psychiatric disability.  The 
veteran appealed the decision to the Court of Veterans 
Appeals, who, based on a joint motion, vacated and remanded 
the Board's decision.  The Board in turn remanded the appeal 
to the RO in November 1996 for further evidentiary 
development.  The RO again denied the claim and when the 
appeal was returned to the Board in November 1997, the Board 
determined again that service connection for an acquired 
psychiatric disability was not well grounded and the laws and 
regulations precluded entitlement to service connection for 
alcoholism as secondary to an acquired psychiatric 
disability.  The veteran appealed the decision to the Court 
of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals; hereafter "the Court").  In November 
1998, the Court granted a Joint Motion to Remand and to Stay 
Further Proceedings on the basis that the Board failed to 
comply with its prior remand order and the remand of the 
court.  The RO denied the claim and the Board reviewed the 
matter again in June 1999, at which time, the Board remanded 
the claim to the RO for further evidentiary development.  
Subsequent to its attempts to comply with the Board remand 
directives, the RO denied the veteran's claim and returned 
the appeal to the Board.

The veteran requested a Travel Board hearing with respect to 
the issues on appeal.  (See, for example, Hearing 
Confirmation received by the Board in January 3, 2005.)  
However, in the most recently received correspondence 
(received by the Board March 31, 2005), the veteran indicated 
that he was unable to present for a Board hearing due to poor 
health.  Accordingly, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(e) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The thrust of the veteran's contentions is that he incurred a 
mental illness in service, as shown by treatment records, and 
that the psychiatric disorder resulted in alcoholism.  A 
review of service medical records shows that in July 1985, 
the veteran checked a box on a service examination report 
indicating a history of "depression or excessive worry, loss 
of memory or amnesia, and nervous trouble of any sort".  
Post-service medical records disclose multiple diagnoses of 
psychiatric disorders beginning in November 1989, when the 
diagnosis was general anxiety disorder.  Over the years, the 
veteran's symptomatology has been diagnosed as anxiety 
disorder not otherwise specified (October 1992), recurrent 
major depression (December 1995), dysthymic disorder (August 
1996), and bipolar disorder (May 2001).  A lay statement from 
E.D. indicates the veteran wrote letters to his family in 
1985, complaining of anxiety and severe depression.  Another 
lay statement from L.N. states that within months of 
returning to Clay County in 1985 (after he separated from the 
service) the veteran experienced anxiety attacks and lost 
several jobs as a result, and began to drink heavily.  

The Veterans Claims Assistance Act requires the VA to treat 
an examination or opinion as being necessary to make a 
decision on a claim when the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

A review of the record indicates that the RO scheduled a VA 
psychiatric examination for the veteran in March 2003 in 
order to obtain a medical opinion as to the onset and 
etiology of any current psychiatric disability and any nexus 
between any current psychiatric disability and the veteran's 
current alcoholism.  Apparently, the veteran failed to appear 
for the examination and the RO proceeded to deny the claim 
based upon a review of the evidence of record.  The veteran 
now asserts that he never received notice of the examination 
and he expresses his willingness to attend an examination if 
it is needed to decide his claim.  

The Court has ruled that government officials are presumed to 
have properly discharged their official duties.  Tellex v. 
Principi, 15 Vet. App. 233, 238 (2001); Ashley v. Derwinski, 
2 Vet. App. 307, 308-9 (1992).  Such a presumption may be 
rebutted when the appellant submits "clear evidence" to the 
effect that pertinent practices were not regular or were not 
followed.  The file includes a "compensation and pension 
exam inquiry" that shows the appointment was scheduled and 
the veteran was a "no show"; however, the Board has been 
unable to locate a copy of any notification of the 
examination that is addressed to the veteran.  It is apparent 
that the veteran's home address has changed on occasion, 
which resulted in the return of mail in June 2003, only a few 
months after the VA examination was scheduled.  Further 
review of the file indicates the last mail addressed to the 
veteran at the address indicated on the exam inquiry and not 
returned as undeliverable was dated in early April 2003.  
While the latter suggests the address of record would have 
been correct in February 2003, the Board finds the absence of 
notification in the file and the veteran's own statements 
constitute sufficient evidence to rebut the presumption of 
regularity.  The Board is cognizant of the veteran's recent 
cancellation of a Travel Board hearing request due to poor 
health.  Nevertheless, in view of the foregoing, he should be 
provided with another opportunity to present for an 
examination deemed necessary to resolve this appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination for the purpose of 
determining whether he has a psychiatric 
disability that is linked to service.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

Following a review of the relevant 
medical and psychiatric evidence in the 
claims file, obtaining a relevant 
history from the veteran, the mental 
status examination and any tests that 
are deemed necessary, the psychiatrist 
is asked to opine (1) whether it is at 
least as likely as not (50 percent or 
more probability) that any psychiatric 
disorder that is currently present began 
during service or is causally linked to 
any incident of active duty; (2) if it 
is determined that a current psychiatric 
disorder began during or is otherwise 
linked to service, whether it is at 
least as likely as not that the 
veteran's alcoholism was caused or 
aggravated by that psychiatric disorder.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  

2.  The appellant is advised that failure 
to report for the scheduled examination 
may have adverse consequences to her 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then readjudicate the 
claim for service connection for an 
acquired psychiatric disorder.  If the 
claim remains denied, the appellant and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


